Citation Nr: 0310004	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo




INTRODUCTION

The veteran had active service from November 1944 to August 
1974.  He died on November [redacted] 1999, and the appellant is his 
widow.  This appeal arises from rating decisions, dated in 
June 2000 and October 2000, which denied entitlement to 
service connection for the cause of the veteran's death.

In a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
submitted in July 2001, the appellant requested a hearing 
before the Board of Veterans' Appeals (Board) in Washington, 
D.C.  That hearing, which had been scheduled on October 17, 
2001, was thereafter cancelled.

The Board remanded the case in October 2001 for further 
development.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained.

2.  The veteran died on November [redacted] 1999, of a myocardial 
infarction due to coronary artery disease.

3.  At the time of the veteran's death, service connection 
was not in effect for any condition.

4.  The cause of the veteran's death is not shown to have 
been present until many years after his separation from 
service, and there is no medical evidence of record 
indicating the conditions that caused his death were 
initially manifested while he was on active duty in the 
military or within one year after his discharge from service.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred in or aggravated during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records currently in the claims folder 
date from January 1945 to 1972.  They are negative for any 
complaints, findings or treatment for a cardiovascular 
disease.  Service medical records prior to January 1945 and 
after 1972, including the service retirement examination, are 
not in the claims folder.

The claims folder contains extensive records of post-service, 
non-VA medical treatment of the veteran from August 1994 to 
his demise in November 1999.  However, no records of medical 
treatment of the veteran during the period from his 
retirement from active duty in August 1974 until 
approximately August 1994 have been associated with the 
claims folder.  

Records of post-service medical treatment of the veteran at 
Womack Army Medical Center (WAMC), dating from August 1994 
through December 1995, show that he was treated for 
hypertension and renal insufficiency.  A WAMC medical note, 
dated in November 1995, included an admission diagnosis of 
new onset left heart failure with atrial fibrillation versus 
silent ischemia.  

Additional records of post-service medical treatment of the 
veteran include a Duke University Medical Center (Duke 
Medical Center) hospital discharge summary, dated in November 
1995.  The summary indicated that the veteran had known 
coronary artery disease, and it further indicated that he 
underwent cardiac catheterization at WAMC in November 1995, 
just prior to his transfer to Duke Medical Center for 
additional medical treatment.  In a medical clinic note, 
dated in January 1999, Christopher B. Granger, M.D., of Duke 
Medical Center, stated that, after the veteran's cardiac 
catheterization, he developed end-stage renal disease, and he 
was placed on dialysis, remaining on dialysis until September 
1998.

A final medical summary by Eric Zellner, M.D., of the Cape 
Fear Valley Medical Center, and dated in November 1999, 
indicated that the veteran was hospitalized for problems 
related to exacerbation of end-stage renal disease and 
cardiac abnormalities.  In October 1999, and prior to his 
final hospitalization, the veteran underwent surgery for 
repair of a right femoral artery aneurysm, as well as a right 
carotid endarterectomy.  Dr. Zellner characterized his 
postoperative recovery as slow.  He continued to receive 
hemodialysis three times per week.  It was noted that, before 
his surgery in October 1999, he had been independently mobile 
for short distances in his home environment.  Dr. Zellner 
indicated that the veteran was thought to be an appropriate 
candidate for rehabilitation to increase his mobility and to 
that end, he was admitted for hospitalization.  During his 
terminal hospitalization, in November 1999, the veteran 
complained of chest pain, then slumped over, and was 
unresponsive.  His nurse noted that he had no pulse or 
respirations.  Cardiopulmonary resuscitation was initiated 
but, the veteran expired. Dr. Zellner's final diagnosis was 
death secondary to cardiac arrest.  The veteran's death 
certificate listed the underlying cause of the veteran's 
death was myocardial infarction due to coronary artery 
disease.  No autopsy was performed.  During his lifetime, the 
veteran was not service connected for any condition.  

In January 2001, the RO requested that the appellant submit 
Authorization for Release of Information forms, and informed 
her that she could assist them by identifying the names and 
addresses of any physicians who treated the veteran.  She did 
not respond to this letter.  In March 2001, the RO apprised 
her of the recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA") and requested that she should submit any 
copies of the veteran's service medical records that she may 
have in her possession.  The RO also apprised her that the 
veteran's post-service medical records only dated to 1994 and 
that she should furnish any medical evidence that the veteran 
was diagnosed with heart disease or hypertension while in 
service or within one year of separation from service.  

In a Statement in Support of Claim, received in April 2001, 
the appellant stated that she sincerely believed that the 
veteran was a very sick man during and after separation from 
service and that she believed that his death should be 
service connected.  She also maintains that she should not be 
denied service connection because service medical records 
from the years prior to separation from service are 
unavailable.  She did not provide additional information 
regarding any medical providers, however.  

The Board remanded this case to the RO in October 2001 to 
obtain additional service and post-service medical records, 
and obtain an opinion regarding the relationship, if any 
between the veteran's death and service.  

In a letter dated in November 2001, the RO asked the 
appellant-widow to furnish the names of all medical providers 
who treated the veteran for a cardiac disorder from 1974 to 
1994.  In a letter received in December 2001, the appellant 
stated that she did not have any additional evidence to 
submit.  

An additional search for the veteran's service medical 
records prior to November 1953 and subsequent to 1972, 
completed in November 2002, yielded records from January 1945 
to May 1957.  

In a memorandum dated in November 2002, a VA physician stated 
that he reviewed the claims file prior to providing his 
opinion.  The physician noted that the service medical 
records contained in the claims file dated from the 1940's to 
around 1970.  The physician found that six of the veteran's 
early inservice physicals showed normal blood pressure 
readings, and that electrocardiograms (EKG's) in 1968 and 
1970 were normal.  Based on these service medical records and 
the statements of physicians in the 1990's that the veteran's 
cardiac problems were of recent onset, the physician stated 
that it was not possible to assert that the veteran's 
coronary artery disease, the cause of his demise, had its 
onset during service or within one of his discharge in August 
1974 without resorting to unfounded speculations.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a cardiovascular 
disability that either was incurred in or aggravated by 
service, or was present to a compensable degree within one 
year following separation from service was either a principal 
or contributory cause of death.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.312(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

In this particular case, the appellant contends, in effect, 
that the veteran was very ill in service from the 1970's 
continuously to his death in 1999, and that a heart condition 
incurred during service eventually caused his death.  

Since the VCAA was enacted during the pendency of the 
appellant's appeal, and provides procedural safeguards and 
protections not previously available, she is entitled to have 
this new law considered in her case.  See e.g., Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).  

This new law has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  The VCAA eliminated the requirement of 
submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the appellant of the type of 
evidence needed to support her claim, and thereby complete 
her application for benefits, and assisting her in obtaining 
evidence if it is potentially relevant to her case. Id.  The 
VCAA does not, however, totally eliminate the appellant-
widow's personal responsibility of assisting VA as best she 
can by providing information that is necessary to obtain 
relevant medical or other evidence-including, as pertains to 
this particular appeal, i.e., the names of medical personnel 
who treated the veteran from 1974 to 1994.  See, e.g., Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (duty to assist is 
not a "one-way" street).  The VA can only do so much to help 
her substantiate her allegation.  And when, as here, she has 
failed to cooperate with VA's efforts to obtain additional 
medical evidence concerning her case, there quite simply is 
nothing more that can be done.  So this, in turn, means the 
Board's decision to go ahead and decide her appeal is not 
unduly prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board is satisfied that the RO has 
complied with duty to assist and the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Of the medical evidence currently available for 
consideration, none of it indicates that the cardiovascular 
conditions which caused the veteran's death were initially 
manifested while he was on active duty in the military or 
within one year after his discharge from service.  In fact, 
the VA physician who rendered the November 2002 opinion 
stated that it is not possible to relate the veteran's 
cardiovascular disease and eventual demise to service or to 
within one year of discharge.  And since the appellant-widow 
is a layperson, she does not have the medical expertise or 
training necessary to give a competent probative opinion on 
this determinative issue of causation.  Therefore, her 
allegations, alone, are not sufficient to support her claim, 
and her appeal must be denied.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).  Unfortunately though, as there is no medical 
evidence substantiating her allegation, her appeal must be 
denied because the preponderance of the evidence is 
unfavorable.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

